DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s claims filed on January 04, 2021 have been entered. Claims 1-23 are still pending in this application with claims 1, 11, 20, and 21 being independent.

Response to Arguments
Applicant's arguments filed January 04, 2021 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues: 
At the cited portion, O’Connor describes different email contacts being assigned different occupancy scores (e.g., a first email contact gives agent a multimodal occupancy score of an additional 5% and a second email contact gives agent a multimodal occupancy score of an additional 10%). Therefore, O’Connor fails to teach assigning an initial interactivity score to the inquiry based on the communication channel as claimed
Accordingly, O’Connor cannot be said to teach assigning an initial interactivity score to the inquiry based on the communication channel whatsoever, much less assigning the inquiry to the agent based on the initial interactivity score and an agent interactivity score, as claimed in Claim 1. (Remarks, page 11, Emphasis by Applicant)


In response, Examiner respectfully disagrees. The claims require assigning an initial interactivity score to the inquiry based on the communication channel. Therefore, the 5% for first email is because it is based on email communication channel. If it was a different channel let say web chat that would be 75% or phone call at 90% (see para 0050-0051).  The fact O’Connor may optionally apply additional percentage to a second email does not take away from the fact that it is based on the communication channel.  Claims 11 and 21 are rejected for similar reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Connor et al. (US Pub 2015/0334233).
Regarding claim 1, O’Connor discloses a method for assigning an inquiry to an agent, said method comprising: receiving the inquiry from a customer over a communication channel (para 0050);
assigning an initial interactivity score to the inquiry based on the communication channel (para 0050-0051); 
assigning the inquiry to the agent based on the initial interactivity score and an agent interactivity score (para 0050-0051; 70);
measuring an engagement level between the customer and the agent during a communication session to determine an adjusted interactivity score (para 0051); and
updating the agent interactivity score based on the adjusted interactivity score to generate an updated agent interactivity score (para 0051-0059; 0072).
Regarding claim 2, O’Connor discloses further comprising:

assigning a second initial interactivity score to the second inquiry based on the second communication channel; and
assigning the second inquiry to the agent based on the second initial interactivity score and the updated agent interactivity score (para 0051; para 0072; - discloses a second inquiry which increases agent occupancy score) .
Regarding claim 3, O’Connor discloses a wherein said assigning the second inquiry is further based on difficulty scores associated with the inquiry and the second inquiry (para 0070-0071; 0074; 0076).
Regarding claim 4, O’Connor discloses a wherein the updated agent interactivity score comprises a sum of interactivity scores assigned to the agent, wherein said second inquiry is assigned to the agent when a sum of the second initial interactivity score and the updated agent interactivity score is less than a predetermined threshold (para 0054-0055).
Regarding claim 5, O’Connor discloses a wherein said measuring the engagement level between the customer and the agent comprises measuring a rate of communication of the customer (para 0059; 0068, 0070).
Regarding claim 6, O’Connor discloses wherein said measuring the engagement level between the customer and the agent comprises measuring an idle time of the customer (para 0074-0075 - wait time interval).

Regarding claim 8, O’Connor discloses further comprising determining a new initial interactivity score of the communication channel based on the adjusted interactivity score, wherein the new initial interactivity score is used as the initial interactivity score for subsequent inquiries received over the communication channel  (para 0077-0079 – relearning module).
Regarding claim 9, O’Connor discloses wherein said agent is associated with an agent skill level, and wherein said assigning the inquiry to the agent is further based on the agent skill level (para 0064; 0069).
Regarding claim 10, O’Connor discloses further comprising determining a new agent skill level based on the engagement level, wherein the new agent skill level is used as the agent skill level for assigning subsequent inquiries to the agent (para 0064).
Regarding claim 11, see rejection of claim 1.
Regarding claim 12, see rejection of claim 2.
Regarding claim 13, see rejection of claim 3.
Regarding claim 14, see rejection of claim 4.
Regarding claim 15, see rejection of claim 5.
Regarding claim 16, see rejection of claim 6.
Regarding claim 17, see rejection of claim 7.
Regarding claim 18, see rejection of claim 8.
Regarding claim 19, see rejection of claim 9.

Regarding claim 21, O’Connor discloses method for determining an interactivity score for an agent in a customer service capacity, said method comprising:
receiving a first inquiry from a first customer over a first communication channel (para 0050-0051; para 0070-0072);
receiving a second inquiry from a second customer over a second communication channel (para 0050-0051; para 0070-0072; para 0084);
assigning initial interactivity scores to the first and second inquiries based on the communication types of the first and second communication channels (para 0050-0051; para 0070-0072);
assigning the first and second inquiries to the agent based on the initial interactivity scores and an agent interactivity score (para 0050-0051; para 0070-0072);
updating said agent interactivity score based on said initial interactivity scores to produce an updated agent interactivity score (para 0050-0051; para 0070-0072);
measuring engagement levels between the first and second customers and the agent during communication sessions there between to determine adjusted interactivity scores of said inquiries (para 0050-0051; para 0070-0072); and
updating the updated agent interactivity score based on the adjusted interactivity scores to generate a second updated agent interactivity score (para 0050-0051; para 0070-0072).
Regarding claim 22, O’Connor discloses further comprising:

assigning the third inquiry to the agent; and
updating said second updated agent interactivity score based on said initial interactivity score of said third inquiry to produce a third updated agent interactivity score (para 0051).
Regarding claim 23, O’Connor discloses further comprising:
measuring engagement levels between the third customer and the agent during a communication session there between to determine an adjusted interactivity score of said third inquiry; and
updating the third updated agent interactivity score based on the adjusted interactivity score of the third inquiry (para 0050-0051; 0068, 0070).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAFIZ E HOQUE whose telephone number is (571)270-1811.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAFIZ E HOQUE/Primary Examiner, Art Unit 2652